Citation Nr: 0415878	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had World War II service ending in February 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In March 2003, the Board rendered a decision 
on the claim.

The veteran appealed the Board's decision concerning service 
connection for bilateral hearing loss disability to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties filed a joint motion with the Court.  

The Court vacated the Board's decision concerning service 
connection for bilateral hearing loss disability and remanded 
the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In April 2004, the Court remanded the matter of service 
connection for bilateral hearing loss disability to the Board 
for readjudication consistent with the April 2004 joint 
motion of the parties.  

The joint motion notes that in March 2001, the RO informed 
the veteran that it was likely that his records had been 
destroyed during the fire which had occurred at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
July 1973.  He submitted a National Archives (NA) Form 13055 
in March 2001.  Since the veteran returned the form without 
providing dates of treatment, the RO did not request his 
records from the NPRC.  The joint motion indicates that VA 
has a duty to advise the claimant to obtain other forms of 
evidence.  It cited Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992), indicating that in fire-related cases, M21-1 
instructs VA personnel to assist a claimant in obtaining 
evidence from alternate or collateral sources.  It also cited 
Smith v. Brown, 10 Vet. App. 44, 48 (1996) and Layno v. 
Brown, 6 Vet. App. 456, 469 (1994).  

The motion also indicated that the Board should ensure on 
remand that case development complies with the new statutory 
requirements regarding notice to claimants of required 
information and evidence (38 U.S.C.A. § 5103) and the duty to 
assist claimants (38 U.S.C.A. § 5103A), as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) and interpreted by the 
Court's decisions in Charles v. Principi, 16 Vet. App. 370 
(2002) and Quartuccio v. Principi, 16 Vet. App.138, 186-87 
(2003).
 
Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  Service medical records are presumed 
destroyed due to the July 1973 NPRC 
fire.  The AOJ should advise the veteran 
to obtain other forms of evidence.  The 
AOJ should take all action which is 
necessary in light of the April 2004 
joint motion.

2.  The AOJ should also ensure on remand 
that case development complies with the 
new statutory requirements concerning 
notice to claimants of the required 
information and evidence 
(38 U.S.C. § 5103) and the duty to 
assist claimants (38 U.S.C. § 5103A), as 
required by the VCAA.

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

4.  The AOJ shall comply with the order 
of the Court.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


